DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  Claims 9 and 15 appear to be identical.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Odate (US PAT4776032) in view of Carter (US 20160259061).
n regards to claim 1, Odate discloses a repeater (Odate Fig. 12,13) operable to detect antenna feedback path loss (Odate Col. 2. Line 30-40), the repeater comprising: 
a first port (Odate Fig. 12, 13 port of Item 3); 
a second port (Odate Fig. 12,13 port of Item 1);
a transmitter (Odate Fig. 12,13 Item 2) communicatively coupled to the first port, the transmitter configured to transmit a path loss signal;
a receiver (Odate Fig. 12, 13 Item 50) communicatively coupled to the second port, the receiver configured to receive the path loss signal transmitted by the transmitter; and

set a maximum gain level for the repeater based in part on the antenna feedback path loss to avoid an oscillation in the repeater (Odate Abstract).
Odate fails to teach a controller configured to: identify a first power level of the signal transmitted from the transmitter; identify a second power level of the signal received at the receiver; determine an antenna feedback path loss of the repeater based on the first power level and the second power level. However, Carter discloses a controller configured to: identify a first power level of the signal transmitted from the transmitter; identify a second power level of the signal received at the receiver; determine an antenna feedback path loss of the repeater based on the first power level and the second power level (Carter paragraph 0117 note: this reads on RF path loss (transmitted power minus received power). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Carter's path loss in Odate's repeater for reducing energy consumption (Carter Abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Odate in view of Carter as applied to claim 1 above, and further in view of O’ Neill (US 20060084379).
In regards to claim 6, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter fails to teach the controller is configured to: increase the maximum gain level for the repeater when the antenna feedback path loss is increased while avoiding the oscillation in the repeater. However, O’ Neill discloses increase the maximum gain level (O’ Neill paragraph 0072) for the repeater when the antenna feedback path loss is increased (O’ Neill paragraph 0009) while avoiding the oscillation in the repeater (O’ Neill paragraph 0016 note: this reads on match uplink gain and avoid oscillation due to excessive antenna-antenna feedback). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use O’Neill’s gain in Odate in view of Carter’s repeater for guaranteeing reliable cellular calls (O’ Neill Abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Odate in view of Carter as applied to claim 1 above, and further in view of Proctor, JR (US 20090323582).
In regards to claim 14, Odate in view of Carter discloses a repeater as described above. Odate in view of Carter fails to teach the repeater is one of a frequency division duplex (FDD) repeater or a time division duplex (TDD) repeater. However, Proctor, JR discloses the repeater is one of a frequency division duplex (FDD) repeater (Proctor, JR paragraph 0078). ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Proctor, JR’s fdd in Odate in view of Carter’s repeater for improving performance (Proctor, JR paragraph 0007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-12, 15-18 and 23-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11202664. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-26 of U.S. Patent No. 11202664 encompasses all the limitations recited in Claims 1, 2, 6-12, 15-18 and 23-25.
Allowable Subject Matter
Claims 3, 4, 5, 13 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-32 are allowed.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641